DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                              Election/RestrictionsApplicant’s election without traverse of Group I (Claims 1-10) in the reply filed on (5-26-2022) is acknowledged. Consequently, Group II & III (claims 11-18) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (5-26-2022).                                                                   Double Patenting 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Andrea Sambati U.S. Patent No. US-11,192,043, hereinafter Sambati. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of Sambati requires a kit comprising at least one mould according to claim 1 of US-11,192,043, where claim 1 of US-11,192,043 is a mold that comprises the same requirements and limitations of the instant application’s claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7-9 recites the limitation "said mixture" or “the mixture” in line 7, and line(s) 2, respectively. There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “a powder water-sensitive mixture” or “water-sensitive mixture”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 5, & 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yvonne Demorest (FR-3,009,503, hereinafter Demorest) and in further view of Noritada Yuyama (US-6,444,728, hereinafter Yuyama)Regarding claim 1, 	
A kit comprising a mold (1; 101; 201) and a powder water-sensitive mixture (M) for making a bijou through via said mould mold (1), 
wherein said mould mold comprises at least one body (2; 102) having a lower face, 
an opposing upper face (3) and 
a side wall (4) comprised between said lower face and said upper face (3), and 
at least one cavity (5) opened on said upper face (3) and 
equipped with a bottom (6), 
wherein said at least one body (2; 102) is of a flexible and/or deformable material, and 
wherein said mixture comprises polyvinyl alcohol, guar gum and ethylene vinyl acetate.
Demorest teaches the following:
- e.) (Fig. 1) depicts a two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom (16a & 16b).
(Pg. 5, lines 195-198) teaches that it is necessary that the mold 10 be made of a material which has a certain flexibility. This is because some degree of deformation of the mold 10 is required when removing the molded material from the mold 10. Thus, the mold 10 is preferably made of semi-rigid material, such as latex.
Regarding Claim 1, Demorest teaches the above noted, including a flexible two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom. Demorest is silent on materials utilized for molding. In analogous art for modeling lightweight dough comprising a synthetic resin, the dough comprising a mixture of polyvinyl alcohol, vinyl acetate resin, and water, Yuyama suggests details regarding a composition utilized for molding, and in this regard Yuyama teaches the following: 
(Abstract) teaches that the composition comprises polyvinyl alcohol (PVA), vinyl acetate resin, and water. With (Col. 3, lines 4-7) teaching that examples of vinyl acetate resin used in the present invention include ethylene-vinyl acetate copolymer amongst others. (Col. 4, lines 30-36) teaches that other than the above-mentioned components, natural high polymer guar gum, guar gum derivatives may be added to the dough of the present invention. These substances function to improve the ductility, surface smoothness, and hand feeling of dough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flexible two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom of Demorest. By utilizing a composition comprising PVA, guar gum, ethylene-vinyl acetate as the molding material, as taught by Yuyama. Highlighting, implementation of a molding material with a composition comprising PVA, guar gum, ethylene-vinyl acetate provides a means for providing a dough that is suitably soft for deforming it easily to form a desired shape by force of hand during modeling, dough is suitably hard for maintaining the modeled shape during modeling and excellent in shape preservation, and thus the dough is excellent in formability, (Col. 4, lines 55-59). Alternatively, and/or additionally, the case law for known material in the art may be recited, were the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 2, 	
Wherein said at least one body (2, 102) is equipped with at least one first passage (7) extended from said at least one cavity (5) to said side wall (4), wherein said at least one first passage (7) is a through-hole (9), a groove opened in said upper face (3), a notch (8) opened in said upper face (3) or a combination thereof.
Demorest teaches the following:
(Pg. 5, lines 183-185) teaches that the mold 10 is closed, the material to be modeled is injected into the molding cavity 16a, 16b through a circular opening formed by the two notches 15a, 15b, and communicating with the mold mold cavity 10.
Regarding claim 5, 	
Further comprising a second body (14; 114) removably combined with said at least one body, 
wherein said second body is a lid for closing/opening said at least one cavity of said at least one body and comprises a plurality of through openings (15), or 
wherein said second body is substantially equal to said at least one body said mold being a bivalve mold.
Demorest teaches the following:
& c.) (Pg. 5, lines 178-182) teaches that the portions 11a, 11b of the mold 10 are spaced apart for filling each of the molding half-cavities 16a, 16b with molding material and for removing the molded material. The parts 11a, 11b of the mold 10 are closed to form the molding cavity 16a, 16b whose geometry corresponds to that of the object to be produced, the material to be modeled being compressed during the closing of the mold 10 so as to fill the mold cavity 16a, 16b.
It should be noted that only one limitation is required between (b) and (c).
Regarding claim 10,
Further comprising closing and/or hooking means selected from the group consisting of: yarns, closed-ring-like lines, clips, rings, open rings, tweezers and hooks.
Demorest teaches the following:
([0013]) the two parts 11a, 11b are provided with reversible fastening means formed of pins 13b, holes 13a, a groove 14a and a boss 14b (FIGS. 1 to 3). 219 More precisely, the mold part 11a of the mold 10 comprises two circular through holes 13a located on each side of the cavity 16a near the opening 15a
B.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yvonne Demorest, in view of Yuyama and in further view of Fox et al. (US-3,934,809, hereinafter Fox)
Regarding claim 3, 	
Wherein said at-3-6309142-1Applicant: MEMENTO S.R.L.Application No.: Not Yet Known least one body (2, 102) is equipped with a pair of opposing passages (11; 111; 211) extended from said at least one cavity (5) to said side wall (4), wherein each of said opposing passages is a through-hole, a groove opened in said upper face, a notch opened in said upper face or a combination thereof.
Regarding Claim 3, Demorest as modified teaches the entirety of claim 1, including a flexible two-piece mold comprising all the elements required, namely a mold comprising at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom. Demorest as modified is silent on a pair of opposing passages extended from said at least one cavity to said side wall. In analogous art for a flexible distensible mold for use in fabricating art forms and utilitarian articles, where the shaping cavity, is provided with closeable slits extending from at least portions of the shaping cavity partly into the mold wall, Fox suggests details regarding implementing closeable slits extending from at least portions of the shaping cavity partly into the mold wall, and in this regard Fox teaches the following:
(Abstract) teaches that the flexible mold is provided with closeable slits extending from at least portions of the shaping cavity partly into the mold wall. As best shown in (Fig. 1 & Fig. Fig. 2) the mold is shown to be equipped with a plurality of openings extended from the bottom of th e cavity (5) to the face of the mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flexible two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom of Demorest as modified. By utilizing a flexible mold that comprises closeable slits extending from at least portions of the shaping cavity partly into the mold wall, as taught by Fox. Highlighting, implementation of a flexible mold that comprises closeable slits extending from at least portions of the shaping cavity partly into the mold wall provides a means for a hinging action, because the slits which are "closed" when the material is "at rest", open wide during the application of pressure differential to provide mold cavity enlargement far beyond that which can be achieved in connection with mere stretching of the walls by distending the relatively thick flexible wall cavity at any given pressure differential, (Col. 1, lines 68 & Col. 2, lines 1-7)
C.) Claim(s) 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Demorest, in view of Yuyama and in further view of Anthony Dean (US-2009/0,072,436, hereinafter Dean)
Regarding claim 4, 	
Wherein said at least one body is equipped with a plurality of openings (13) extended from said bottom (6) of said at least one cavity (5) to said lower face.
Regarding Claim 4, Demorest as modified teaches the entirety of claim 1, including a flexible two-piece mold comprising all the elements required, namely a mold comprising at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom. Demorest as modified is silent on said at least one body is equipped with a plurality of openings. In analogous art for a methods of manufacturing a mold and the apparatuses themselves include, among other features, forming a plate having a polymer mold insert, and the mold is a bivalve mold, Dean suggest details regarding implementing a plurality of openings extended from said bottom of said at least one cavity, and in this regard Dean teaches the following:
([0057]) teaches that the mold insert created is approximately 96% solid. This porousness allows air or other fluids to escape from the mold cavity created by the mold insert when the mold is in use. Additionally or alternatively, if desired, the laser sintering or other rapid prototyping techniques can be adjusted to form small holes or channels through the mold inserts to allow for air or other fluid escape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flexible two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom of Demorest as modified. By utilizing a plurality of holes which are open in the forming zone, such that the forming zone is fluidically communicating with the environment outside of the mould, as taught by Dean. Highlighting, implementation of a plurality of holes which are open in the forming zone, such that the forming zone is fluidically communicating with the environment outside of the mould provides a means for having small holes or channels through the mold inserts that allow for air or other fluid escape, ([0057])
Regarding claim 5, 	
Further comprising a second body (14; 114) removably combined with said at least one body, 
wherein said second body is a lid for closing/opening said at least one cavity of said at least one body and comprises a plurality of through openings (15), or 
wherein said second body is substantially equal to said at least one body said mold being a bivalve mold.
Demorest teaches the following:
& c.) (Pg. 5, lines 178-182) teaches that the portions 11a, 11b of the mold 10 are spaced apart for filling each of the molding half-cavities 16a, 16b with molding material and for removing the molded material. The parts 11a, 11b of the mold 10 are closed to form the molding cavity 16a, 16b whose geometry corresponds to that of the object to be produced, the material to be modeled being compressed during the closing of the mold 10 so as to fill the mold cavity 16a, 16b.
Regarding Claim 5, Demorest as modified teaches the entirety of claim 1 as detailed above in claim 4. Demorest as modified is silent on said at least one body is equipped with a plurality of openings. In analogous art as applied above in claim 4, Dean suggest details regarding implementing a plurality of openings extended from said bottom of said at least one cavity, and in this regard Dean teaches the following:
([0057]) teaches that the mold insert created is approximately 96% solid. This porousness allows air or other fluids to escape from the mold cavity created by the mold insert when the mold is in use. Additionally, or alternatively, if desired, the laser sintering or other rapid prototyping techniques can be adjusted to form small holes or channels through the mold inserts to allow for air or other fluid escape.
The same rejection rationale and analysis that was used previously for claim 4, can be applied here and should be referred to for this claim as well.
	
	
D.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Demorest, in view Yuyama as evidenced by Wikipedia’s Article on Latex (Latex, 2016, hereinafter WAOL)Regarding claim 6, 	
Wherein said flexible and/or deformable material is silicone, a silicone- based material, or a rubber material.
Demorest teaches the following:
(Pg. 5, lines 197-199) teaches that the mold 10 is preferably made of semi-rigid material, such as latex. It is preferably obtained by a conventional injection process. The latex allows the mold 10 to be relatively flexible. Highlighting evidenced from WAOL (Abstract) teaches that the word is also used to refer to natural latex rubber, particularly non-vulcanized rubber. Such is the case in products like latex gloves, latex condoms and latex clothing. Many people are allergic to rubber latex. Accordingly, the Latex of Demorest is understood to be a rubber material.
Highlighting, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flexible two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom of Demorest by utilizing the fact that latex is a rubber material as taught by WAOL, due to the fact it would amount to nothing more than a use of a known attribute / nomenclature i.e. latex is a rubber material, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by WAOL.
E.) Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yvonne Demorest, in view of Yuyama and in further view of Miller et al. (US-5,506,280)
Regarding claim 8, 	
Wherein said mixture comprises one or more food dyes and/or sodium tetraborate.
Regarding Claim 8, Demorest as modified teaches the entirety of claim 1, including a flexible two-piece mold comprising all the elements required, namely a mold comprising at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom. Demorest as modified also teaching a composition that comprises polyvinyl alcohol, guar gum and ethylene vinyl acetate. Demorest as modified is silent on the composition comprising food dyes and/or sodium tetraborate. In analogous art for a modeling dough comprising gelled poly(vinyl alcohol), water and a filler provides a dough resistant to flaking, cracking, and crumbling. In the disclosed invention, the poly(vinyl alcohol) resin is gelled, thereby providing a water-based resin system that is not sticky yet very ductile, Miller suggest additives that may be utilized in the clay, including sodium tetraborate, and in this regard Miller teaches the following:
(Col. 3, lines 30-44) teaches that employing poly(vinyl alcohol) (PVA) as a resin can result in a dough that is sticky and hard to manipulate. Therefore, a gellant, such as a water-soluble borate salt, is used to gel the resin substantially, eliminate stickiness, and impart wet ductility to the resulting dough.  Most water-soluble borate salts are acceptable. Sodium tetraborate is the preferred gellant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flexible two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face (11a), and an opposing upper face (11b), the mold also comprising a side wall between said lower face and said upper face (12), at least one cavity with a bottom of Demorest as modified. By utilizing sodium tetraborate in a PVA based molding composition, as taught by Miller. Highlighting, implementation of sodium tetraborate in a PVA based molding composition that allows for reducing and eliminating any stickiness, and impart wet ductility to the resulting dough that is fabricated, (Col. 3, lines 30-44).
F.) Claim(s) 1, & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean and in further view of Yuyama 
Regarding claim 1, 	
A kit comprising a mold (1; 101; 201) and a powder water-sensitive mixture (M) for making a bijou through via said mould mold (1), 
wherein said mould mold comprises at least one body (2; 102) having a lower face, 
an opposing upper face (3) and 
a side wall (4) comprised between said lower face and said upper face (3), and 
at least one cavity (5) opened on said upper face (3) and 
equipped with a bottom (6), 
wherein said at least one body (2; 102) is of a flexible and/or deformable material, and 
wherein said mixture comprises polyvinyl alcohol, guar gum and ethylene vinyl acetate.
Dean teaches the following:
&b.) ([0040]) teaches that the mold 100 of FIG. 1 is generally a three-part mold 100 shown in an open configuration. That is, the mold 100 includes a top plate or carrier 102, a second or bottom plate 104, and a middle plate or carrier 106
([0023]) teaches that the plates are hingedly connected to each other. Additionally, ([0063]) teaches that Using solid deposition modeling techniques, such as laser sintering, to form mold inserts 112, 150 also allows for the inserts 112, 150 to be formed having a non-uniform wall thickness or a uniform wall thickness, as desired.
& e.) ([0031]) teaches inserting a moldable material into a cavity created by the mold insert. ([0042]) teaches that the top mold insert 112 provides a mold cavity 120 for forming the bottom surface of an outsole for an article. As shown in (Fig. 1 & Fig. 3) the mold comprises a cavity with a bottom. 
([0023]) teaches that the material from which the mold inserts are formed may be nylon or glass filled nylon. Where nylon is understood to be a flexible and/or deformable material. 
Regarding Claim 1, Dean teaches the entirety of claim 1, including a mold that comprises a three-part mold shown in an open configuration. That is, the mold includes a top plate or carrier, a second or bottom plate, and a middle plate or carrier, teaches that the top mold inserts provides a mold cavity for forming the bottom surface of an outsole for an article.  Dean notes that the products can be formed in the mold describes can be of any suitable moldable material such as rubber, vinyl, polymers, ethyl vinyl acetate and phylon. Dean is silent on further details regarding the type of mold material to utilize. In analogous art for modeling lightweight dough comprising a synthetic resin, the dough comprising a mixture of polyvinyl alcohol, vinyl acetate resin, and water, Yuyama suggests details regarding a composition utilized for molding, and in this regard Yuyama teaches the following: 
(Abstract) teaches that the composition comprises polyvinyl alcohol (PVA), vinyl acetate resin, and water. With (Col. 3, lines 4-7) teaching that examples of vinyl acetate resin used in the present invention include ethylene-vinyl acetate copolymer amongst others. (Col. 4, lines 30-36) teaches that other than the above-mentioned components, natural high polymer guar gum, guar gum derivatives may be added to the dough of the present invention. These substances function to improve the ductility, surface smoothness, and hand feeling of dough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flexible two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face, and an opposing upper face, the mold also comprising a side wall between said lower face and said upper face, at least one cavity with a bottom of Dean. By utilizing a composition comprising PVA, guar gum, ethylene-vinyl acetate as the molding material, as taught by Yuyama. Highlighting, implementation of a molding material with a composition comprising PVA, guar gum, ethylene-vinyl acetate provides a means for providing a dough that is suitably soft for deforming it easily to form a desired shape by force of hand during modeling, dough is suitably hard for maintaining the modeled shape during modeling and excellent in shape preservation, and thus the dough is excellent in formability, (Col. 4, lines 55-59). Alternatively, and/or additionally, the case law for known material in the art may be recited, were the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 4, 	
Wherein said at least one body is equipped with a plurality of openings (13) extended from said bottom (6) of said at least one cavity (5) to said lower face.
Dean teaches the following:
([0057]) teaches that the mold insert created is approximately 96% solid. This porousness allows air or other fluids to escape from the mold cavity created by the mold insert when the mold is in use. Additionally or alternatively, if desired, the laser sintering or other rapid prototyping techniques can be adjusted to form small holes or channels through the mold inserts to allow for air or other fluid escape.
Regarding claim 5, 	
Further comprising a second body (14; 114) removably combined with said at least one body, 
wherein said second body is a lid for closing/opening said at least one cavity of said at least one body and comprises a plurality of through openings (15), or 
wherein said second body is substantially equal to said at least one body said mold being a bivalve mold.
Dean teaches the following:
& b.) ([0043]) teaches that The bottom plate 104 may provide a smooth surface against which the article being molded may form when the three plates 102, 104, 106 of the mold 100 are in a closed configuration. In addition, the bottom plate 104 includes at least one hinge 124. The at least one hinge 124 may connect the bottom plate 104 to the middle plate 106 in order to permit movement of the bottom plate 104 relative to the middle plate 106.
([0057]) teaches that the mold insert created is approximately 96% solid. This porousness allows air or other fluids to escape from the mold cavity created by the mold insert when the mold is in use. Additionally or alternatively, if desired, the laser sintering or other rapid prototyping techniques can be adjusted to form small holes or channels through the mold inserts to allow for air or other fluid escape.
([0041]) teaches that the top plate 102 also includes at least one hinge 114. The at least one hinge 114 connects the top plate 102 to the middle plate 106 in order to provide movement between the two plates 102, 106. ([0043]) teaches that the at least one hinge 124 may connect the bottom plate 104 to the middle plate 106 in order to permit movement of the bottom plate 104 relative to the middle plate 106. Highlighting, that while no discrepancies are perceived to exits, regarding the a second body that is substantially equal and comprises a mold that is a bivalve mold.
G.) Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Yuyama and in further view of Fox
Regarding claim 3, 	
Wherein said at-3-6309142-1Applicant: MEMENTO S.R.L.Application No.: Not Yet Known least one body (2, 102) is equipped with a pair of opposing passages (11; 111; 211) extended from said at least one cavity (5) to said side wall (4), wherein each of said opposing passages is a through-hole, a groove opened in said upper face, a notch opened in said upper face or a combination thereof.
Regarding Claim 3, Dean as modified teaches the entirety of claim 1, including a mold that comprises a three-part mold shown in an open configuration. That is, the mold includes a top plate or carrier, a second or bottom plate, and a middle plate or carrier, teaches that the top mold inserts provides a mold cavity for forming the bottom surface of an outsole for an article. Dean notes that the products can be formed in the mold describes can be of any suitable moldable material such as rubber, vinyl, polymers, ethyl vinyl acetate and phylon. Dean as modified is silent on the mold being equipped with a pair of opposing passages. In analogous art for a flexible distensible mold for use in fabricating art forms and utilitarian articles, where the shaping cavity, is provided with closeable slits extending from at least portions of the shaping cavity partly into the mold wall, Fox suggests details regarding implementing closeable slits extending from at least portions of the shaping cavity partly into the mold wall, and in this regard Fox teaches the following:
(Abstract) teaches that the flexible mold is provided with closeable slits extending from at least portions of the shaping cavity partly into the mold wall. As best shown in (Fig. 1 & Fig. Fig. 2) the mold is shown to be equipped with a plurality of openings extended from the bottom of th e cavity (5) to the face of the mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flexible two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face, and an opposing upper face, the mold also comprising a side wall between said lower face and said upper face, at least one cavity with a bottom of Dean as modified. By utilizing a flexible mold that comprises closeable slits extending from at least portions of the shaping cavity partly into the mold wall, as taught by Fox. Highlighting, implementation of a flexible mold that comprises closeable slits extending from at least portions of the shaping cavity partly into the mold wall provides a means for a hinging action, because the slits which are "closed" when the material is "at rest", open wide during the application of pressure differential to provide mold cavity enlargement far beyond that which can be achieved in connection with mere stretching of the walls by distending the relatively thick flexible wall cavity at any given pressure differential, (Col. 1, lines 68 & Col. 2, lines 1-7)

H.) Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Yuyama and in further view of Miller
Regarding claim 8, 	
Wherein said mixture comprises one or more food dyes and/or sodium tetraborate.
Regarding Claim 3, Dean as modified teaches the entirety of claim 1, including a mold that comprises a three-part mold shown in an open configuration. That is, the mold includes a top plate or carrier, a second or bottom plate, and a middle plate or carrier, teaches that the top mold inserts provides a mold cavity for forming the bottom surface of an outsole for an article. Dean notes that the products can be formed in the mold describes can be of any suitable moldable material such as rubber, vinyl, polymers, ethyl vinyl acetate and phylon. Dean as modified is silent on the composition comprising food dyes and/or sodium tetraborate. In analogous art for a modeling dough comprising gelled poly(vinyl alcohol), water and a filler provides a dough resistant to flaking, cracking, and crumbling. In the disclosed invention, the poly(vinyl alcohol) resin is gelled, thereby providing a water-based resin system that is not sticky yet very ductile, Miller suggest additives that may be utilized in the clay, including sodium tetraborate, and in this regard Miller teaches the following:
(Col. 3, lines 30-44) teaches that employing poly(vinyl alcohol) (PVA) as a resin can result in a dough that is sticky and hard to manipulate. Therefore, a gellant, such as a water-soluble borate salt, is used to gel the resin substantially, eliminate stickiness, and impart wet ductility to the resulting dough.  Most water-soluble borate salts are acceptable. Sodium tetraborate is the preferred gellant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flexible two-piece mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face, and an opposing upper face, the mold also comprising a side wall between said lower face and said upper face, at least one cavity with a bottom of Dean as modified. By utilizing sodium tetraborate in a PVA based molding composition, as taught by Miller. Highlighting, implementation of sodium tetraborate in a PVA based molding composition that allows for reducing and eliminating any stickiness, and impart wet ductility to the resulting dough that is fabricated, (Col. 3, lines 30-44).


I.) Claim(s) 1-2 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smooth On (How to Make 2 Piece Silicon Rubber Mold (Part I), 2011, hereinafter Smooth On I) as evidenced by Smooth On (How to Make 2 Piece Silicon Rubber Mold (Part II), hereinafter Smooth On II) and in further view of Yuyama 
Regarding claim 1, 	
A kit comprising a mold (1; 101; 201) and a powder water-sensitive mixture (M) for making a bijou through via said mould mold (1), 
wherein said mould mold comprises at least one body (2; 102) having a lower face, 
an opposing upper face (3) and 
a side wall (4) comprised between said lower face and said upper face (3), and 
at least one cavity (5) opened on said upper face (3) and 
equipped with a bottom (6), 
wherein said at least one body (2; 102) is of a flexible and/or deformable material, and 
wherein said mixture comprises polyvinyl alcohol, guar gum and ethylene vinyl acetate.
Smooth On I teaches the following:

    PNG
    media_image1.png
    442
    779
    media_image1.png
    Greyscale
- e.) ([0:10-0:11]) depicts a two-piece silicone mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face, and an opposing upper face, the mold also comprising a side wall between said lower face and said upper face, at least one cavity with a bottom. It should be noted that the rest of the video shows a process for making the two-piece silicone mold, 

    PNG
    media_image2.png
    433
    863
    media_image2.png
    Greyscale
(4:10 – 4-15) showing a portion of the demolding process that exemplifies the two-piece silicone mold material being flexible. This is evidenced by Smooth On II showing on (1:24-1:30) that the mold fabricated is quite flexible, this is highlighted in the stills provided of Smooth on II below. 

    PNG
    media_image3.png
    396
    390
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    430
    373
    media_image4.png
    Greyscale
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two-piece silicone mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face, and an opposing upper face, the mold also comprising a side wall between said lower face and said upper face, at least one cavity with a bottom, including materials that may be utilized in the molding including resins, concrete and waxes amongst other materials, and the mold has a degree of flexibility, of Smooth On I, by recognizing the two piece silicone mold has a decent degree of flexibility, as taught and demonstrated by Smooth On II, due to the fact it would amount to nothing more than a use of a known attribute of silicon molds, for its intended use, in a known environment, to accomplish entirely expected result, as suggested and demonstrated by Smooth On II.
Regarding Claim 1, Smooth On I teaches the entirety of claim 1’s mold structure, including a two-piece silicone mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face, and an opposing upper face, the mold also comprising a side wall between said lower face and said upper face, at least one cavity with a bottom, including materials that may be utilized in the molding including resins, concrete and waxes amongst other materials, and the mold has a degree of flexibility as evidenced by Smooth On II. Smooth On I is silent on a the molding composition including a particular mixture. In analogous art for modeling lightweight dough comprising a synthetic resin, the dough comprising a mixture of polyvinyl alcohol, vinyl acetate resin, and water, Yuyama suggests details regarding a composition utilized for molding, and in this regard Yuyama teaches the following:
(Abstract) teaches that the composition comprises polyvinyl alcohol (PVA), vinyl acetate resin, and water. With (Col. 3, lines 4-7) teaching that examples of vinyl acetate resin used in the present invention include ethylene-vinyl acetate copolymer amongst others. (Col. 4, lines 30-36) teaches that other than the above-mentioned components, natural high polymer guar gum, guar gum derivatives may be added to the dough of the present invention. These substances function to improve the ductility, surface smoothness, and hand feeling of dough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two-piece silicone mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face, and an opposing upper face, the mold also comprising a side wall between said lower face and said upper face, at least one cavity with a bottom, including materials that may be utilized in the molding including resins, concrete and waxes amongst other materials, and the mold has a degree of flexibility, of Smooth On I. By utilizing a composition comprising PVA, guar gum, ethylene-vinyl acetate as the molding material, as taught by Yuyama. Highlighting, implementation of a molding material with a composition comprising PVA, guar gum, ethylene-vinyl acetate provides a means for providing a
Dough that is suitably soft for deforming it easily to form a desired shape by force of hand during modeling, dough is suitably hard for maintaining the modeled shape during modeling and excellent in shape preservation, and thus the dough is excellent in formability, (Col. 4, lines 55-59). Alternatively, and/or additionally, the case law for known material in the art may be recited, were the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 2, 	
Wherein said at least one body (2, 102) is equipped with at least one first passage (7) extended from said at least one cavity (5) to said side wall (4), wherein said at least one first passage (7) is a through-hole (9), a groove opened in said upper face (3), a notch (8) opened in said upper face (3) or a combination thereof.
Smooth On I teaches the following:

    PNG
    media_image5.png
    303
    295
    media_image5.png
    Greyscale
(4:20-4:25) shows the mold split in half after the demolding has transpired. Where the top half of the two-piece silicone mold is equipped with at least one first passage extended from said at least one cavity to said side wall, with the passage being depicted being a through-hole.
Regarding claim 6, 	
Wherein said flexible and/or deformable material is silicone, a silicone- based material, or a rubber material.
Smooth On I teaches the following:
(Video Description) teaches that the video is a mold making tutorial video shows how to make a two-piece silicone block mold.
G.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smooth On I as evidenced by Smooth On II in view of Yuyama and in further view of Fox 
Regarding claim 3, 	
Wherein said at-3-6309142-1Applicant: MEMENTO S.R.L.Application No.: Not Yet Known least one body (2, 102) is equipped with a pair of opposing passages (11; 111; 211) extended from said at least one cavity (5) to said side wall (4), wherein each of said opposing passages is a through-hole, a groove opened in said upper face, a notch opened in said upper face or a combination thereof.
Regarding Claim 1, Smooth On I teaches the entirety of claim 1’s mold structure, including a two-piece silicone mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face, and an opposing upper face, the mold also comprising a side wall between said lower face and said upper face, at least one cavity with a bottom, including materials that may be utilized in the molding including resins, concrete and waxes amongst other materials, and the mold has a degree of flexibility as evidenced by Smooth On II. Smooth On I is silent on the mold being equipped with a pair of opposing passages. In analogous art for a flexible distensible mold for use in fabricating art forms and utilitarian articles, where the shaping cavity, is provided with closeable slits extending from at least portions of the shaping cavity partly into the mold wall, Fox suggests details regarding implementing closeable slits extending from at least portions of the shaping cavity partly into the mold wall, and in this regard Fox teaches the following:
(Abstract) teaches that the flexible mold is provided with closeable slits extending from at least portions of the shaping cavity partly into the mold wall. As best shown in (Fig. 1 & Fig. Fig. 2) the mold is shown to be equipped with a plurality of openings extended from the bottom of th e cavity (5) to the face of the mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two-piece silicone mold comprising all the elements required, namely a mould mold comprises at least one body with a lower face, and an opposing upper face, the mold also comprising a side wall between said lower face and said upper face, at least one cavity with a bottom, including materials that may be utilized in the molding including resins, concrete and waxes amongst other materials, and the mold has a degree of flexibility, of Smooth On I. By utilizing a flexible mold that comprises closeable slits extending from at least portions of the shaping cavity partly into the mold wall, as taught by Fox. Highlighting, implementation of a flexible mold that comprises closeable slits extending from at least portions of the shaping cavity partly into the mold wall provides a means for a hinging action, because the slits which are "closed" when the material is "at rest", open wide during the application of pressure differential to provide mold cavity enlargement far beyond that which can be achieved in connection with mere stretching of the walls by distending the relatively thick flexible wall cavity at any given pressure differential, (Col. 1, lines 68 & Col. 2, lines 1-7)
                                                                   Allowable Subject Matter
Claims 7 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Currently, Yuyama teaches a similar composition as that claimed by the applicant, i.e. a composition that comprises polyvinyl alcohol (PVA), guar gum and ethylene vinyl acetate. However, the amounts utilized of each component vary, in particular the amount of PVA utilized by Yuyama only amount to ~ 10 wt. % of the total composition, whereas applicant utilized 80 wt. % of the total composition. In addition, Yuyama notes that utilizing above the ~ 10 wt. % amount then the dough is too hard, and the workability for modeling and hand feeling property become likely poor, (Col. 3, lines 1-3)
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
                                                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrea Sambati (US-11,192,043) teaches in the (Abstract) that The present invention relates to a mould (1) for kids for making jewelry from a granular water-sensitive product, comprising: —a hollow body (2) having an opening (3) defining a respective forming zone; —a first element (4) combined with the hollow body (2) for closing-opening the opening (3) at a first side of the forming zone; —a second element (5) combined with the hollow body (2) for closing, and possibly opening, the opening (3) at a second side of the forming zone;
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                      

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715